Title: To Benjamin Franklin from Antonio Francesco Salucci et fils, 2 April 1779
From: Salucci, Antonio Francesco, & fils
To: Franklin, Benjamin


My lord
Leghorn the 2th April 1779
By This Post, We have been honoured, with Your Excellency favours, dated under the 18th: Last. The containing of the Same has Confirmed Us, in the good hopes We have conceived, about our Expedition to America, which Sailed out of Cadiz on The 2th: March, with a Convoy for 200. Leigues of a French Fleet comanded by Sir Espinosa Together with 4. American, and 4. French Ships. If The said convoy, might reach as far as America, we had room, to be more Tranquil.
In The mean while, we Give to Your Excellency our most Sincere thanks, for The happy wishes, that Your goodness advances to Us for the good Success, of this undertaking; and We humbly beg Your Excellency in case of receiving any anticipate advice of the Arrival Theither of this tuscan Ship, to order one of your Secretarys to acquaint us with it. We beg also respectfully of you, to permit us, of Sending to America, Some Letters to our Captain, under the Pacquet of your Excellency, and for Such an Objet, we Took the Liberty to Send one, to Your Secretary by the Last Post, and we advance another in this which is for us equally Important.—
We are with all respect and Submission My lord Your most humble, obedt: and respectble servants
Antony Francis Salucci & SON
 
Notation: Ant. Frs. Salucci & Sons Leghorn 2. Ap. 79.
